Exhibit 10.81

AMENDED AND RESTATED

NORTEL NETWORKS CORPORATION (THE “CORPORATION”)

DIRECTORS’ REMUNERATION

(Amended to reflect changes effective January 14, 2009)

All information contained in this summary has been previously disclosed or will
be disclosed in public filings of the Corporation.

 

    

US Dollars

 

CHAIRMAN OF THE BOARD FEE:

   $ 75,000 per annum  

COMMITTEE MEMBER RETAINERS:

   $ 12,500 per annum (1)

Audit Committee (1)

  

Nominating and Governance Committee

  

Compensation and Human Resources Committee (2)

  

Litigation Committee

  

COMMITTEE CHAIRMAN RETAINER

   $   15,000 per annum (3)

Note:

 

1. If on same Nortel Networks Limited (NNL) Committee, Committee member retainer
is $6,250 per annum

 

2. Joint committee of the Board of Directors of the Corporation and NNL

 

3. If Chairman of same NNL Committee, Chairman retainer is $7,500 per annum

DIRECTORS’ DEFERRED SHARE COMPENSATION PLAN

The payment of fees may, at the election of the director, be deferred under the
Nortel Networks Corporation Directors Deferred Share Compensation Plan (the
“Plan”). Directors are entitled to elect to receive all or a portion of their
fees in the form of share units under the Plan (entitling the Directors to
receive an equal number of common shares of the Corporation), with the remainder
of such Fees to be paid in cash. The share units will be settled subject to and
in accordance with the Plan upon a Director’s retirement from the Board of
Directors.

On January 14, 2009, the Canadian Court in the Companies’ Creditors Arrangement
Act proceedings (the “CCAA Proceedings”) granted an order providing that the
Corporation and NNL directors are entitled to receive remuneration in cash on a
current basis at current compensation levels (less an overall $25,000 reduction)
notwithstanding the terms of or elections made under the Plan or the equivalent
NNL plan. The $25,000 reduction has been reflected in the NNL director annual
cash board retainer.



--------------------------------------------------------------------------------

Note:

 

1. Directors’ fees are paid in quarterly installments at the end of each
calendar quarter.

 

2. Directors’ fees generally are not payable to Directors who are salaried
employees of the Corporation, NNL or of any of its or their subsidiaries.

GROUP LIFE INSURANCE

For each non-employee director in office on or after April 1, 1984, excluding
those who are or who have been employees of the Corporation or of any of its
subsidiaries, the Corporation shall maintain group life insurance in the amount
of CDN$100,000 during tenure of office as such, and in the amount of CDN$75,000
in the event of retirement from such office at an age not less than 65 years or
when having served, for not less than 10 years, as a director of the Corporation
or any of its subsidiaries. At the discretion of the Nominating and Governance
Committee of the Board of Directors of the Corporation, the Corporation will no
longer maintain the life insurance benefit for active directors effective upon
the election of directors at the 2008 annual meeting of shareholders. The
Corporation’s obligations with respect to group life insurance are currently
being reviewed in the context of the CCAA Proceedings.